Citation Nr: 0504309	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  95-38 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture, right patella, currently evaluated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from August 1979 to October 
1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 decision by the RO in Winston-
Salem, North Carolina, which, in pertinent part, denied an 
increase in a 10 percent rating for a service-connected right 
knee disability.  The veteran appealed for an increased 
rating.  A personal hearing was held before an RO hearing 
officer in June 1997.  In January 1998 and February 2001, the 
Board remanded the case to the RO for further evidentiary 
development. The case was subsequently returned to the Board.

On September 10, 2002, the Board denied the veteran an 
increased disability evaluation for right knee disability.  
He appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an August 2003 
order, the Court granted the parties' Joint Motion to vacate 
and remand the Board's September 2002 decision.  Pursuant to 
the actions requested in the Joint Motion, the issue of 
entitlement to an increased evaluation for right knee 
disability was remanded to the Board for additional 
development and readjudication consistent with the directives 
contained therein.  The Board issued a decision in February 
2004 continuing the 10 percent rating.  The veteran again 
appealed to the Court.  In an August 2004 order, the Court 
granted the parties' Joint Motion to vacate and remand the 
Board's February 2004 decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The August 2004 order and incorporated Joint Motion notes 
that VA medical records were received from the veteran on 
November 17, 2003, but were not considered in the February 
2004 decision.  The veteran submitted these records together 
with a statement indicating that he was requesting that his 
claim be remanded to the RO for their consideration of the 
new evidence.

The order and Joint Motion further direct that VA shall 
request and obtain a complete set of all of the appellant's 
VA medical records, including the report of an MRI 
examination he underwent in March 2004.  It is further 
directed that the veteran be afforded a new VA examination, 
if possible conducted by the same examiner who performed the 
March 2001 examination.

Therefore, this claim is REMANDED to the RO for the 
following:

1. The RO should contact the veteran and 
request the names and addresses of all 
health care providers, VA or non-VA that 
have treated him for his service 
connected right knee disability.  After 
the veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should 
be obtained and associated with the file.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

2.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA orthopedic examination to determine 
the nature and extent of the service 
connected right knee disability.  The RO 
should make every effort to have this 
examination conducted by the physician 
who conducted the March 2001 examination 
referred to in the Joint Motion and 
Order.  Furthermore, the March 2001 
examination report shall be returned to 
that physician for clarification as to 
whether the appellant has +5 intense pain 
and other symptoms throughout the right 
knee's entire range of motion, or for 
some lesser portion.  

If it is not possible to arrange a re-
examination by that physician, the 
appellant shall be scheduled for a full 
and complete new examination of his right 
knee.  The veteran's claims file is to be 
made available to the orthopedist for 
review in this case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All appropriate tests and 
studies are to be performed and x-rays 
taken.  All medical findings are to be 
reported in detail.  The examination 
should include range of motion studies, 
expressed in degrees with normal ranges 
provided for comparison purposes, and X- 
rays taken of the veteran's right knee.  
The examiner should render specific 
findings as to whether there is objective 
evidence of instability, locking, pain on 
motion, weakness, and excess fatigability 
of the left knee.  The physician should 
indicate whether there is evidence of 
recurrent subluxation or lateral 
instability, and whether this evidence is 
severe, moderate or slight. Additionally, 
the physician should indicate whether, 
and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, 
the functional loss should be expressed 
in terms of additional degrees of limited 
motion.  After considering the symptoms 
attributable to the service connected 
right knee disability, the examiner 
should provide an assessment of the 
severity of the condition, i.e., the 
extent to which that disability 
interferes with the veteran's ability to 
obtain and retain substantially gainful 
employment.  All examination findings, 
along with the complete rationale for 
each opinion expressed, should be set 
forth in a written report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised by the RO that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim.

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




